                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DARBIANNE GOODWIN,                            :    CIVIL ACTION
            Plaintiff,                         :
                                               :
                      v.                       :
                                               :
 PENNRIDGE SCHOOL DISTRICT, et al.,            :    NO. 17-2431
            Defendants.                        :

                                 MEMORANDUM OPINION

TIMOTHY R. RICE                                                             May 31, 2019
U.S. MAGISTRATE JUDGE

       Plaintiff Darbianne Goodwin claims Defendants Pennridge School District (“PSD”),

Superintendent Jacqueline Rattigan, and Principal Gina DeBona (collectively, “Pennridge

Defendants”) deprived her of equal access to an education, as required by 20 U.S.C. § 1681(a)

(“Title IX”) and 42 U.S.C. § 1983, by failing to adequately address her allegations of sexual

harassment. See Am. Compl. (doc. 8). Pennridge Defendants seek summary judgment on all

four claims: (1) a Title IX claim against PSD; (2) a § 1983 equal protection claim against

Pennridge Defendants; (3) a § 1983 failure to train claim against Pennridge Defendants; and (4) a

§ 1983 supervisory liability claim against Rattigan and DeBona. Def. Mem. (doc. 94) at 23-52.

Goodwin opposes Defendants’ motion, Pl. Resp. (doc. 112), and moves for summary judgment

in her favor on Claims 3 and 4, Pl. Mem. (doc. 96-1) at 1.

       This case presents difficult issues involving a high school’s obligation under federal law

to prevent student-on-student sexual harassment when the students’ interactions transcend the

school day and continue outside of the academic setting. The legal boundaries are even more

challenging for both students and administrators to navigate in the evolving arena of Title IX,

which Congress enacted to ensure that students enjoy full access to educational opportunities and

benefits.
         Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute of material facts exists when “factual issues . . . may reasonably be resolved in favor of

either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). I must view the facts

and draw inferences in the light most favorable to the nonmoving party. See Burton v. Teleflex

Inc., 707 F.3d 417, 425 (3d Cir. 2013). Cross-motions must be considered “separately, drawing

inferences against each movant in turn.” Alford v. Hartford Life Ins. Co., No. 07-4527, 2008

WL 2329101, at *3 (E.D. Pa. June 3, 2008). I also may not make credibility determinations or

weigh the evidence. Anderson, 477 U.S. at 255.

         Defendants’ motion is granted in part and Plaintiff’s motion is denied. Viewed in the

light most favorable to Goodwin, a reasonable jury could return a verdict in her favor on Counts

1 and 3. Goodwin, however, has failed to show how she was injured by the customs and policies

she identified in Counts 2 and 4. Summary judgment is granted on both claims.

    I.      Facts in the Light Most Favorable to Goodwin 1

         In December 2014, Goodwin was a sophomore at Pennridge High School (“PHS”).

PSOF ¶ 2. H. and his friends N., B., and C. were all juniors. Id. ¶ 9. Goodwin claims she was

raped by H. over Christmas break of her sophomore year. 2 Def. Ex. 5.



1
        These facts come from Plaintiff’s Statement of Undisputed Facts (doc. 104) (“PSOF”)
and Defendants’ response (doc. 111), as well as Defendants’ Statement of Undisputed Facts
(doc. 95) (“DSOF”) and Plaintiff’s response (doc. 113). The documented chronology of events
is undisputed. The material details and interpretation of events are disputed. I therefore set forth
one narrative, viewed in the light most favorable to Goodwin, and include references to the
undisputed documentary evidence, i.e., the exhibits attached to Defendants’ or Plaintiff’s
Statements of Undisputed Facts, when available.
2
       PSD disputes that the oral sexual assault Goodwin described to police qualifies as rape.
Def. Mem. at 7. However, under Pennsylvania law, “rape” is defined as forced “sexual
intercourse,” 18 Pa. C.S. § 3121, and “sexual intercourse” includes “intercourse per os,” 18 Pa.
                                                 2
       PHS was administratively structured so that Goodwin’s assistant principal was Scott

Hegen, while the assistant principal for H., N., B., and C. was David Laboski. Id. ¶¶ 7-8.

Principal DeBona had delegated responsibility for investigating disciplinary issues and imposing

discipline to Hegen and Laboski. Id. ¶ 6. Although Hegen could participate in an investigation

of an incident reported to him by Goodwin about H., N., B., or C., Laboski had responsibility for

interviewing and ultimately imposing any discipline on H., N., B., or C. Laboski Dep. at 51-53.

Guidance counselors sometimes interviewed students in disciplinary investigations, but never

disciplined students. Henrysen Dep. at 59-60.

       When Goodwin returned to school after Christmas break, H. and his friends N., B., and

C. spread rumors that she had voluntarily slept with multiple boys on the night of the alleged

rape. Goodwin Dep. at 65. In response to the trauma of the attack and the repeated traumas of

being called a “slut,” Goodwin became depressed, anxious, and began cutting herself. Axe Dep.

at 49. Goodwin began therapy and told her therapist about the rape on February 10, 2015. Id. at

259, 268. He immediately reported the rape to child services and directed Goodwin to disclose it

to her mother. Id.

       Although the rape was reported to authorities, an investigation was not immediately

undertaken. Goodwin Dep. at 50. On March 13, 2015, Goodwin reported the rape to Peter

Cortazzo, her guidance counselor. PSOF ¶ 10. He immediately reported the rape to his

supervisor, Hegen, who verified that Goodwin had reported the rape to police before meeting

with her. Def. Ex. 26.

       Even after Hegen verified Goodwin’s police report, and after Goodwin explained the

trauma and the ongoing harassment to Cortazzo, PSD made no safety accommodations for at


C.S. § 3101. Commonwealth v. Brown, 159 A.3d 531, 534 (Pa. Super. 2017) (forced intercourse
per os, i.e., oral sex, is rape).
                                                3
least two weeks. On March 31, 2015, Goodwin’s mother requested that Cortazzo “make

teachers aware” of Goodwin’s “situation,” prompting Cortazzo to email Goodwin’s teachers and

ask them to allow Goodwin to leave class without explanation if she experienced anxiety. Def.

Ex. 29-30.

       H. avoided a police interview for several weeks, during which time Goodwin’s anxiety

increased. Def. Ex. 5. On April 6, 2015, H. spoke with police and gave his version of events,

which largely comported with Goodwin’s account. Def. Ex. 5. H. agreed that Goodwin

repeatedly said no and tried to stop the sexual activity, and that he physically moved her head to

resume the activities she had declined. Id. Their stories diverged in that H. said he observed no

bleeding or bruising and insisted the sexual activity was consensual, despite Goodwin’s attempt

to stop it. Id. H. later told Laboski he had not raped Goodwin. Laboski Dep. at 134. Laboski

accepted this answer and did not discipline H. Id. at 132-36.

       PSD’s only other accommodation for Goodwin was to allow her extra time between her

third and fourth period classes to avoid seeing H. in the hallways, Def. Ex. 31. On April 21,

2015, Goodwin was in tears in the guidance office, Def. Ex. 30, after reporting to Cortazzo that

H. had been boasting about sexually assaulting girls, and that she could “feel” his presence at

school, id.

       On May 20, 2015, Goodwin confronted B. in the lunch room, demanding that he stop

spreading rumors that she was a “slut” and had “snitched” on him and his friends. Goodwin

Dep. at 85; Def. Ex. 41. Later, in a text to his girlfriend, B. threatened to “jump” Goodwin so

she would “learn her place.” Def. Ex. 40. B.’s girlfriend forwarded the text to Goodwin, id.,

who told Hegen, Def. Ex. 46. Laboski suspended B. from school for three days, and reported the

threat to police. Def. Exs. 46, 48.



                                                 4
       On May 27, 2015, B.’s first day back in school after his out-of-school suspension,

Goodwin had a panic attack and left school. Def. Ex. 30. On June 1, 2015, Goodwin’s mother

informed PHS that mental health issues precluded Goodwin from returning to school, and asked

that Goodwin be allowed to complete schoolwork for the year at home and take her finals. Def.

Ex. 34. Hegen rejected the request. He claimed that Goodwin’s absence would require a

doctor’s note and said she would need alternative, homebound instruction and would not be

permitted to continue her classwork from home. Def. Ex. 35. Goodwin’s mother obtained a note

from Goodwin’s nurse practitioner, and Goodwin’s attendance was excused on June 5, 2015.

Def. Ex. 37. Hegen then began assisting Goodwin in obtaining schoolwork from her teachers.

Id.

       In July 2015, Goodwin received a text from N., who was with B. and C., accusing

Goodwin of snitching on them. Goodwin Dep. at 102-03. N. called Goodwin “redickulous,” and

noted he had chosen this spelling because she was a “hoe” and a “cunt.” Def. Ex. 49.

Goodwin’s mother reported the threat to police. Goodwin Dep. at 104.

       On August 18, 2015, Goodwin’s mother emailed Hegen and asked for the name of PSD’s

Title IX coordinator. Def. Ex. 52. She explained Goodwin had been receiving “threats” and

“bullying text messages,” and requested that H., N., B., and C. not be put in Goodwin’s lunch or

gym classes. Def. Ex. 52. Hegen was unable to identify the Title IX coordinator without further

research. Def. Ex. 53. Moreover, he suggested to DeBona that Title IX protection may not

apply to Goodwin because criminal charges had not been filed. Id.

       On August 24, 2015, Goodwin’s mother informed Title IX coordinator Jacqui McHale

about Goodwin’s harassment by H., N., B., and C., including that the boys had spread rumors

about Goodwin’s sexual history in January and February 2015. Def. Ex. 54.



                                               5
          On August 31, 2015, the first day of Goodwin’s junior year, she shared a lunch period

with N., B., and C. PSOF ¶ 38. Hegen erroneously advised McHale, DeBona, and district

administrator Troy Price that Goodwin’s mother “did not provide [him] with the names” of the

boys. Def. Ex. 54. That day, Goodwin, DeBona, and Hegen met and called Goodwin’s mother

to outline three options for accommodating Goodwin during the lunch period: (1) change her

lunch period; (2) eat elsewhere; or (3) remain in the lunch period with N., B., and C., and

supervising personnel would monitor the situation. Def. Ex. 50. Goodwin and her mother were

dissatisfied with the options, Pl. Ex. 37, and arranged to meet with McHale on September 2,

2015, Def. Ex. 55. Before the meeting, Goodwin’s mother sent McHale a powerpoint

presentation outlining Title IX’s requirements and a timeline of events that included the sexual

rumors the boys had been spreading about Goodwin in January/February 2015. Pl. Ex. 17; Def.

Ex. 55.

          At the September 2, 2015 meeting, Goodwin informed DeBona, Hegen, Henrysen, and

Price that she was encountering H. in the hallways “three times a week.” Pl. Ex. 42. She was

offered only the same three accommodation options. Def. Ex. 58. Administrators explained that

lunch was “usually excluded as a separation area.” Def. Ex. 57. Goodwin was assured,

however, that N., B., and C. were on “zero tolerance,” Pl. Ex. 42, that H.’s counselor had been

made aware of her return to school, and had directed H. to “stay away” from Goodwin, Pl. Ex.

46. Goodwin reported she spent most lunch periods by herself in the library or other areas

because she was intimidated by her harassers. Goodwin Dep. at 152. Goodwin’s mother

requested that she and Goodwin be informed in advance if Goodwin was going to encounter the

boys. Def. Exs. 42, 46, 57-58.

          Six days later, on September 8, 2015, Goodwin found she was scheduled for a study hall



                                                  6
in the cafeteria with H. PSOF ¶ 40. Her mother immediately emailed the administrative team.

Def. Ex. 60. Goodwin’s guidance counselor, Henrysen, explained that Goodwin and H. had been

placed in different study hall sections, with different teachers, but unfortunately, both sections

had been located into the cafeteria. Id. He pledged a resolution of the scheduling issue. Id.

       The following day, Goodwin was in study hall with B. PSOF ¶ 40. Goodwin’s mother

again emailed the administrative team, and Price responded that they were working on moving

the boys’ study halls out of the cafeteria. Def. Ex. 62. He instructed someone from the

administrative team to respond to Goodwin’s mother when the schedule had been sorted out.

Def. Ex. 61. No one contacted Goodwin or her mother. When Goodwin’s mother emailed a

week later, Hegen said the school had moved the boys’ study hall sections from the cafeteria.

Def. Ex. 63. Hegen told Goodwin, however, that the boys were not moved to accommodate her

concerns, but for an unrelated reason. Goodwin Dep. at 146. He did not explain until later that

H. and B. would maintain access to the cafeteria, where Goodwin’s class was located, because

they had a “right to . . . get breakfast.” PSOF ¶ 42. Price instructed Goodwin and her mother to

contact DeBona directly with any further Title IX accommodation issues. Goodwin Dep. at 214.

On September 17, 2015, following these unexpected encounters with H. and his friends,

Goodwin’s PTSD was rated “severe” by her medical providers. Pl. Ex. 43.

       On October 15, 2015, Goodwin reported to the auditorium for a mandatory assembly.

Hegen Dep. at 250-52. H. also attended. DeBona Dep. at 295. When Goodwin saw H., Hegen

Dep. at 250-52, she immediately went to the administrative offices, Def. Ex. 77, where Hegen

and DeBona informed her that nothing could be done to accommodate her, id. Henrysen

attended the assembly with her. Id.

       The next day, Goodwin’s mother complained about H.’s unexpected presence at the



                                                  7
assembly and the administrators’ lack of sensitivity to Goodwin’s fears. Def. Ex. 78. A week

later, Goodwin’s mother again complained that Hegen was insensitive to female students in

general, and cited an incident Goodwin had heard about from other students in which Hegen

rewarded H. with a “high five” after he pushed another girl off a chair during a game of “musical

chairs.” Def. Ex. 78.

       On November 19, 2015, H. and Goodwin passed on a staircase. Def. Ex. 79. Goodwin

said to her friend, “speak of the devil,” and H. told his friends that Goodwin was a “f*cking

b*tch.” Id. Goodwin reported this incident in writing to Henrysen and Hegen. Id. H. was not

asked to submit a written report, and no other witnesses’ accounts were solicited. Laboski Dep.

at 160. When interviewed by Laboski, H. admitted using foul language. Id. Although the PHS

Handbook permitted discipline, Pl. Ex. 15, H. received none, Laboski Dep. at 160. When

Henrysen noted that Goodwin’s mother was likely to follow up on the incident, DeBona

commented that Goodwin’s mother was “not privy to the outcome. She only needs to know it’s

handled.” Def. Ex. 80. Laboski assured H. that the interaction was not H.’s fault, and counseled

him to stay away from Goodwin for his own good. H. Dep. at 102.

       On January 4, 2016, Goodwin informed Henrysen that she had received a text from C.

near the anniversary of the alleged rape, asking her to “hang out.” Def. Ex. 82. Hegen did not

recommend moving C. out of the lunch period he shared with Goodwin because there had been

no “face to face issue.” Def. Ex. 81. Laboski spoke with C., C.’s parents, and C.’s probation

officer, and instructed C. to delete Goodwin’s contact information from his phone. Def. Ex. 85.

       Goodwin continued to endure daily “very obvious teasing, pointing, [and] laughing” by

H., N., B., and C. Goodwin Dep. at 122. On April 5, 2016, C.’s and Goodwin’s shoulders

bumped in the hallway. Def. Ex. 86. Goodwin completed an incident report and told Henrysen



                                                8
that C. had intentionally bumped into her, explaining that C. had been moving closer and closer

to her over several weeks as they passed each other in the hallway. Goodwin Dep. at 113-15.

Although Henrysen watched video of the event with Goodwin, the camera did not “capture the

exchange.” Def. Ex. 88. Laboski met with C. and emailed C.’s parole officer. Def. Ex. 88.

Another staff member was assigned to monitor the hallway for a week, and Henrysen also

monitored it the following day. Def. Ex. 89. McHale questioned why Hegen, rather than

DeBona, was managing the incident. Def. Ex. 86.

       DeBona denied Goodwin’s request to be present when an administrator instructed C. to

stay away from her. Def. Ex. 90. Instead, Henrysen and Price set up a voluntary student

“mediation” with both Goodwin and C. on April 10, 2016, id., during which DeBona instructed

them to stay away from each other, and complained that Goodwin had wasted all of their time.

Goodwin Dep. at 121.

       The next day, Goodwin’s mother informed PSD that she was removing Goodwin from

PHS. Def. Ex. 90. PSD offered no alternative options to accommodate Goodwin. Id. DeBona

suggested “private schools, cyber schools, and home-school options,” but noted that “if you

choose to attend a public school, you will need to reside in [the school’s] boundaries.” Id. After

Goodwin’s mother warned that PSD might be legally obligated to send Goodwin to another

public school district, Goodwin was offered an opportunity to be the first student in a pilot cyber

program at PHS. Def. Exs. 91-92. This allowed Goodwin to technically remain a PHS student,

but complete the fourth quarter of her junior year outside the building. Id.

       On April 20, 2016, DeBona barred Goodwin from the building when she returned to

empty her locker. Def. Ex. 93. Henrysen later explained that although Goodwin technically was

a PHS student in the pilot cyber program, she could not enter the building without an



                                                 9
appointment during the school day. Id.

       On April 27, 2016, Goodwin and her mother met with Henrysen and another PSD staff

member to set up the pilot cyber program for Goodwin. Def. Ex. 94. Goodwin was unable to

continue taking French III, Physical Education, and Broadcast Journalism in the cyber program,

and was also unable to continue serving on student council. PSOF ¶¶ 70-71. Goodwin

participated in the pilot cyber program during the fourth quarter, but ran into a conflict with PSD

when she was required to take a state examination in Algebra. The day of the exam, Goodwin’s

mother emailed PHS that Goodwin had only received notice of the examination the day before,

and could not attend. Def. Ex. 98. Henrysen admitted he had failed to follow up with Goodwin

about the exam, and suggested that Goodwin take the examination on the make-up dates in the

guidance office. Id. DeBona did not, however, provide Henrysen’s option to Goodwin’s

mother, who decided to have Goodwin “opt out” of the state examination. Def. Ex. 101.

       Goodwin returned to PHS her senior year, after H., N., B., and C. had graduated. Id. ¶

72. During the first six weeks of school, both H. and B. entered the building when Goodwin was

not there. Def. Ex. 103. H. had been authorized to enter by Laboski, who was aware that

Goodwin had returned to PHS. Laboski Dep. at 198. H. even visited Goodwin’s classroom that

day, although she was absent that morning. PSOF ¶ 73. B. was permitted to enter as part of a

military recruitment event, although PHS was not notified of his presence in advance. Id. On

October 13, 2016, Goodwin’s mother asked that Goodwin be notified before H., N., B., or C.

was permitted to enter the building. Def. Ex. 103. After she was informed of these visits,

DeBona emailed Goodwin’s mother and assured her that H. would no longer be permitted in the

building during school days and Goodwin would be notified before any future military

recruitment events. Id.



                                                10
         In May 2017, Goodwin learned that a classmate had invited B. to attend their senior

prom. Def. Ex. 104. When Goodwin informed Hegen, he assured her B. would not be permitted

to attend. Goodwin Dep. at 224. Before any non-student attends the PHS prom, they must fill

out paperwork identifying their home school, principal, age, etc. Hegen Dep. at 353. Guests

over age 21 and students with extensive disciplinary records are not permitted. Id. at 355. Once

B.’s paperwork was officially submitted, DeBona permitted B. to attend part of the prom. Id. at

224–25. Goodwin was given the option of staying throughout, and a staff member would be

assigned to provide emotional support for her and ensure her safety, but B. and his date would be

permitted to attend after 8:30 p.m. Def. Ex. 104. During a May 18, 2017 meeting, Goodwin

warned PSD that this restriction would elicit retribution from B.’s friends. Id. DeBona stated

PSD would only forgo the prom-splitting plan with consent, in writing, from Goodwin’s mother.

Id. After the written consent was provided, administrators persisted with the prom-splitting plan,

even though they knew B. could only attend the second half of the prom anyway. Def. Ex. 105.

PSD also refused to rescind the prom-splitting plan when Goodwin’s counsel contacted PSD

counsel to advise that the proposed accommodation was worse for Goodwin than no

accommodation at all. Def. Ex. 108. Finally, administrators learned before the prom that B. had

decided not to attend, but failed to inform Goodwin in advance. Henrysen Dep. at 288-89.

   II.      Claim 1: Title IX Sexual Harrassment

         To prove Title IX liability, Goodwin must show: (1) PSD received federal funds; (2) she

was sexually harassed; (3) PSD had “substantial control” over both the harasser(s) and the

context of the harassment; (4) PSD had “actual knowledge” of the harassment; (5) PSD was

“deliberately indifferent” to the harassment; and (6) the harassment deprived her of access to

educational opportunities or benefits. Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650



                                                11
(1999).

          PSD concedes it receives federal funds. If credited, Goodwin’s evidence is sufficient to

raise disputed issues of material fact regarding whether: (1) Goodwin was sexually harassed; (2)

PSD had substantial control; (3) PSD had actual knowledge of the harassment; (4) PSD was

deliberately indifferent to the harassment; and (5) the harassment caused a deprivation of

educational opportunities or benefits. Davis, 526 U.S. at 650.

                 A. Whether Goodwin was Sexually Harassed

                         a. Was the Alleged Harassment Sexual

          Like Title VII sexual harassment claims, Title IX hostile educational environment claims

must be rooted in intentional sex discrimination. Andrews v. City of Philadelphia, 895 F.2d

1469, 1482 n.3 (3d Cir. 1990). When a sexual assault triggers a course of harassment, the total

course of events can be considered sexual harassment. C.S. v. Southern Columbia Sch. Dist.,

No. 4:12-CV-1013, 2013 WL 2371413, at *9 (M.D. Pa. May 21, 2013) (“in light of the sexual

assault, we cannot say as a matter of law that those contacts and threats from the perpetrators’

friends do not amount to sexual harassment”). In 2010, the Department of Education alerted

school districts that sexual harassment for Title IX purposes includes harassment by a group of

male and female students, consisting of gender-based taunts, sexual rumors, and threatening

texts, that was instigated by a break-up. Dep’t of Educ. OCR, “Dear Colleague” Letter (Oct. 26,

2010) (“2010 Dear Colleague Letter”) at 6-7; see also Krebs v. New Kensington-Arnold Sch.

Dist., No. 16-610, 2016 WL 6820402, at *3-4 (W.D. Pa. Nov. 17, 2016) (course of harassment

by a large group of peers which included calling plaintiff fat and ugly, being threatened and

attacked by female peers, being told to kill herself, and being targeted by her ex-boyfriend with

terms like “whore” and “slut” constituted sexual harassment for purposes of Title IX claim).



                                                  12
       Defendants claim Goodwin was not raped, and that any harassment she suffered from N.,

B., and C. was unrelated to any assault, but instead stemmed from Goodwin’s “snitching.” Def.

Mem. at 12-14. A reasonable jury, however, could believe the harassment stemmed from the

alleged rape by H. based on Goodwin’s testimony and her contemporaneous complaints of being

called “slut” by the same boys who were accusing her of snitching, as well as the possibility that

the alleged “snitching” related to the rape itself. See Krebs, 2016 WL 6820402, at *3-4; C.S.,

2013 WL 2371413, at *9. Whether H. and his friends targeted Goodwin because of the assault

or for other reasons, as the Pennridge Defendants allege, must be resolved at trial.

                       b. Was the Alleged Harassment Severe or Pervasive

       To constitute actionable sexual harassment, the offending behavior must be sufficiently

“severe, pervasive, or objectively offensive” to create a hostile educational environment. Doe by

& through Doe v. Boyertown Area Sch. Dist., 897 F.3d 518, 533 n.99 (3d Cir. 2018) (Title IX

sexual harassment cases in the educational context should be guided by standards developed in

Title VII workplace sexual harassment cases). To determine whether alleged harassment is

“severe or pervasive,” the “overall scenario” must be considered. Abramson v. William Paterson

Coll. of New Jersey, 260 F.3d 265, 276 (3d Cir. 2001). However, a “single isolated incident” of

sufficient severity can “create a hostile work environment.” Castleberry v. STI Grp., 863 F.3d

259, 264-65 (3d Cir. 2017); see also Dep’t of Educ. OCR, “Revised Sexual Harassment

Guidance: Harassment of Students by School Employees, Other Students, or Third Parties” (Jan.

2001) (“2001 Guidance”) at 6 (“a single or isolated incident of sexual harassment may, if

sufficiently severe, create a hostile environment”).

       The harassment must have been both subjectively offensive to the plaintiff and

objectively offensive. Andrews, 895 F.2d at 1482-83; see also Grooms v. City of Philadelphia,



                                                13
No. 17-2696, 2018 WL 4698856, at *6 (E.D. Pa. Sept. 28, 2018) (denying summary judgment

because a reasonable jury could find three comments made to solicit sexual interaction in

circumstances that reasonably led plaintiff to feel physically threatened were sufficient to

establish a hostile work environment). Sexual harassment may be proven with evidence of

physical abuse, Krebs, 2016 WL 6820402, at *2, threatening behavior, Jones v. Indiana Sch.

Dist., 397 F. Supp. 2d 628, 634-37, 644-46 (W.D. Pa. 2005), and even mere presence if the prior

harassment has been sufficiently severe, Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 717

(3d Cir. 1997) (being forced to work in proximity to former harassers is a “significant factor

weighing in favor” of hostile work environment claim).

       PSD claims Goodwin’s alleged harassment was not severe, pervasive, or objectively

offensive enough to create an actionable hostile environment under Title IX. See Def. Mem. at

31. Viewed in the light most favorable to Goodwin, however, the evidence establishes that she

endured at least nine incidents in less than two years: (1) being the subject of rumors about her

sexual activity and hearing that H. was boasting in April 2015 about assaulting her; (2) receiving

a threatening text from B. in May 2015; (3) receiving a threatening text from N. in July 2015; (4)

being unexpectedly scheduled in the same lunch with N., B., and C., and in the same study hall

as H. and B., in September 2015; (5) unexpectedly seeing H. in an assembly; (6) being sworn at

by H. in the hallway in November 2015; (7) being texted by C. on the anniversary of the assault;

(8) being intentionally bumped in the hallway by C.; and (9) learning that, within the first six

weeks of her senior year and even though they had already graduated, H. visited her classroom

and B. visited the school without prior notice. Goodwin also has produced medical records

showing her PTSD had worsened by the fall of her junior year. Crediting Goodwin’s version of

events, I “cannot say as a matter of law that the encounters were not severe, pervasive, or



                                                 14
objectively offensive.” C.S., 2013 WL 2371413, at *10. Only a jury can resolve that issue.

               B. Whether PSD had “Substantial Control”

       The parties agree Pennridge Defendants had no control over the December 2014 alleged

rape and that PSD had no actual knowledge of the assault or any related harassment before

March 13, 2015. Pl. Mem. at 35-37. The disputes center on PSD’s actions once it learned of the

alleged rape and ensuing harassment at school.

       PSD contends it did not have substantial control over the harassers because many of the

incidents Goodwin complained about took place off-campus, during school breaks, or in text

messages. Def. Mem. at 28. Although PSD is not liable for behavior such as the alleged rape, it

was responsible for addressing any ensuing hostile environment at school, including the rumors

and taunting from H., N., B., and C. 2001 Guidance at 16. A reasonable jury could conclude

PSD had substantial control over the harassers during school and had the ability to remedy the

hostile environment after Goodwin reported being traumatized by unexpected encounters,

threats, and rumors.

               C. Whether PSD had “Actual Knowledge”

       PSD denies actual knowledge of many of Goodwin’s allegations. Def. Mem. at 36. A

jury, however, could credit Goodwin’s evidence that the series of events were submitted in

writing to PSD and through her extensive conversations with Henrysen. Pl. Mem. at 35-36.

               D. Whether PSD was Deliberately Indifferent

       To establish that PSD’s response to her allegations evinced “deliberate indifference,”

Goodwin must show its actions were “clearly unreasonable.” Davis, 526 U.S. at 648. Failing to

undertake new measures when an initial approach has failed can be sufficient to establish

deliberate indifference, S.K. v. N. Allegheny Sch. Dist., 168 F. Supp. 3d 786, 802 (W.D. Pa.



                                                 15
2016), but it requires “that the official disregard a known or obvious consequence of his action or

inaction,” Bernard v. E. Stroudsburg Univ., No. 3:09-525, 2014 WL 4093069, at *3 (M.D. Pa.

October 18, 2014).

       Goodwin contends the evidence shows that PSD never investigated H.’s bragging about

the sexual assault, the sexual rumors H., N., B., and C. were spreading about her, or N.’s

harassing text. Pl. Resp. at 39. She argues the investigation of the assault and the incidents with

H. and C. in the hallway were insufficient. Id. She also maintains that PSD’s proposed “safety

plan” was unreasonable because it did not prevent her from sharing a lunch with N., B., and C. or

a study hall with H. or B., and did not change after the November 2015 hallway incident with H.,

the December 2015 anniversary text from C., or the April 2016 hallway encounter with C. Pl.

Mem. at 40-41.

       Whether the district’s response to Goodwin’s claims constitutes deliberate indifference is

the closest question in a case full of close questions. Although PSD took some steps to address

the issue, viewing the facts in the light most favorable to Goodwin, a reasonable jury could find

in her favor. Even if PSD had no obligation to investigate the off-campus rape, it was required to

respond promptly to the ensuing hostile environment. 2001 Guidance at 16. Instead, the school

did nothing in response to Goodwin’s reported rape, even after she complained she was

traumatized by seeing H. and suffered from anxiety following the harassment from H. and his

friends. Cortazzo only emailed Goodwin’s teachers to allow her to leave class when she was

experiencing anxiety on April 1, 2015, after being requested to do so by Goodwin’s mother.

Def. Exs. 29-30. It took another two weeks before Hegen tried to separate Goodwin from H. in

the hallways by emailing her teachers to allow her to leave early and/or arrive late. Def. Ex. 31.

Even this accommodation put the onus on Goodwin to miss class time and explain her absence to



                                                16
other students. Department of Education Title IX guidance directs districts to devise

accommodations that do “not penalize the student who was harassed.” 2010 Dear Colleague

Letter at 3. PSD did not investigate or respond to Goodwin’s allegations that H. was bragging

about sexually assaulting her and potentially others, and it never investigated the source of the

sexual rumors about her or tried to stop them during school.

       Although PSD responded quickly to the May 2015 threatening text from B., it failed to

instruct B. to stay away from Goodwin. Def. Ex. 46; see 2001 Guidance at 16 (“it may be

appropriate to . . . direct[] the harasser to have no further contact with the harassed student”).

During the investigation, PSD reviewed a text from Goodwin stating that “all the ‘sluts’ and

laughs” and rumors were making Goodwin feel suicidal. Pl. Ex. 24. Nonetheless, its response to

B.’s threats did not include measures designed to prevent future rumor-mongering. PSD knew

that Goodwin suffered a panic attack on the day B. returned to school following his suspension,

Def. Ex. 30, but Hegen initially denied her request to finish the school year at home and asserted

that she would need to accept different homebound instruction instead of finishing her classes,

Def. Ex. 35. DeBona then failed to relay Henrysen’s proposed accommodation that would have

allowed Goodwin to take her state algebra exam.

       Although Goodwin’s mother initially contacted PSD administrators on August 18, 2015,

Def. Ex. 52, and requested a meeting on August 24, 2015, Def. Ex. 54, no meeting was

scheduled until after the school year had begun on August 31, 2015. By that time, Goodwin had

found herself sharing a lunchroom with N., B., and C., despite her mother’s requests that she be

separated from them during lunch and gym. Pl. Ex. 17. The safety plans PSD offered to address

Goodwin’s lunchtime fears included changing her lunch period or notifying adult monitors of

potential conflicts between Goodwin and the boys, putting the boys on “zero tolerance,” Def. Ex.



                                                  17
56, and monitoring the boys’ schedules, Def. Ex. 58. Department of Education guidance,

however, specifically instructs that the burden of schedule changes should not fall on victims of

harassment. 2010 Dear Colleague Letter at 3.

       Goodwin and her mother repeatedly requested prior notice before she would be required

to be in the boys’ presence. Def. Ex. 58. Both Henrysen and Goodwin’s therapist thought that

part of the trauma she was experiencing related to the unpredictability of her encounters with H.

Henrysen Dep. at 215-16. PSD essentially denied the request for prior notice by never providing

it, and ineffectively monitored the boys’ schedules. H. and Goodwin were unexpectedly in the

same location for study hall, and the following day, Goodwin found she also shared a study hall

location with B. Goodwin’s mother immediately complained. Despite being instructed by Price

to follow-up with her, Hegen failed to do so. Def. Ex. 58. Even assuming relocating the study

halls was part of the safety plan, the move granted H. and B ongoing access to the cafeteria, the

location of Goodwin’s study hall, without any obligation to warn Goodwin. A jury must

determine whether the accommodation was part of a safety plan and, if it was, whether the safety

plan, which made no provision for prior notice to Goodwin, was “clearly unreasonable.”

       The extent to which the scheduling confusion contributed to Goodwin’s mental health

concerns is also disputed, but a reasonable jury could attribute the increased severity of

Goodwin’s PTSD to PSD’s failure to keep her separated from H., N., B., and C. There are also

disputed material facts about the October 2015 assembly. Although PSD cannot be found

“clearly unreasonable” for failing to foresee that Goodwin and H. might attend a single assembly

together, its actions could be considered unreasonable if administrators offered no assistance

after she sought help, as Goodwin claims. Def. Ex. 77. Whether Henrysen’s actions were an

impromptu act of kindness or part of the safety plan organized by the district is a disputed



                                                 18
material fact that must be determined by a jury.

       Whether PSD’s responses to the November 2015 hallway incident with H., the December

2015 anniversary text from C., and the April 2016 hallway incident with C. were “clearly

unreasonable” also merits resolution by a jury. H. used language that clearly violated PHS’s

behavioral standards, but was not disciplined. Further, DeBona instructed Hegen that Goodwin

did not need to be informed of how H. was disciplined. Def. Ex. 80. DeBona’s instructions

directly conflict with federal Title IX guidance. 2001 Guidance at vii. Since H. was not

disciplined and was apparently told that his conflicts with Goodwin were not his fault, a

reasonable jury could conclude that Goodwin and her mother were misled.

       After the December 2015 incident with C., no change was made to the lunch period

safety plan, despite the “zero tolerance” that PSD had supposedly imposed. Pl. Ex. 42. Hegen

decided not to change C.’s lunch before the incident had been investigated. Def. Exs. 81, 85. A

reasonable jury could find Hegen was deliberately indifferent to Goodwin’s concerns because

even PSD’s Title IX coordinator questioned why Hegen was still making decisions about

Goodwin’s safety plan. Def. Ex. 84.

       Goodwin has produced evidence from which a reasonable jury could find DeBona was

deliberately indifferent to her harassment. After the April 2016 hallway incident with C.,

Goodwin was told she could not be present while an administrator instructed C. to stay away

from her, which led to the meeting in which DeBona instructed Goodwin and her harasser to stay

away from each other. Goodwin Dep. at 121. Department of Education guidance, in contrast,

specifically notes that it may be necessary to instruct a harasser to apologize to a victim. 2001

Guidance at 16. A reasonable jury could further find DeBona deliberately indifferent because

she barred Goodwin from school even though she remained a PHS student while a few months



                                                   19
later, H. and B. were admitted after they had already graduated. Def. Ex. 93. It could conclude

that DeBona was deliberately indifferent when she failed to offer any alternative placements for

the final quarter of Goodwin’s junior year until Goodwin’s mother disclosed that the district

might be legally obligated to pay for Goodwin to attend an alternative public school, and when

DeBona failed to offer an available accommodation for Goodwin’s state exam. Def. Exs. 91-92.

       Finally, a reasonable jury could find DeBona was deliberately indifferent by overruling

Hegen’s initial conclusion that B. should be excluded from Goodwin’s prom, and then insisting

on the time-sharing “accommodation” even after Goodwin, her mother, and Goodwin’s lawyer

explained that the proposed accommodation could exacerbate the harassment. See Krebs, 2016

WL 6820402, at *4; C.S., 2013 WL 2371413, at *1; see also Vance v. Spencer Cty. Pub. Sch.

Dist., 231 F.3d 253, 259 (6th Cir. 2000) (alleged harassment was sufficient to state a Title IX

claim when the student’s complaints “curiously warranted . . . completing her studies at home,

but not an investigation”); cf. Konstantopoulos, 112 F.3d at 716 (finding formerly hostile

environment was remedied when, upon employee’s return to work after period of leave, co-

workers had been warned against harassment; new procedures for remedying improper conduct

had been implemented; supervisor made frequent, unannounced visits to the area; and employee

made no further complaints). A reasonable jury could find it “clearly unreasonable” that PSD

described the prom-sharing plan as an accommodation even after administrators learned that B.

was only able to attend the second half of the prom based on his schedule, and that they failed to

inform Goodwin when B. decided not to attend.

               E. Access to Educational Benefits

       A reasonable jury could also conclude that Goodwin was forced to leave PHS when it

failed to effectively manage her harassment. It could conclude that the alternative placement



                                                20
PSD offered Goodwin in the pilot cyber program deprived her of educational opportunities

because it did not allow her to continue her education at the same level she had been performing

at PHS or continue her extracurricular activities. PSOF ¶¶ 70-71.

          Defendants’ motion for summary judgment is denied as to Count 1. Goodwin has

produced sufficient evidence from which a reasonable jury could find that: (1) after the alleged

rape, H. and his friends embarked on a campaign of harassment that included spreading sexual

rumors about her; (2) after she reported the rape, H. and his friends intensified their campaign to

include intimidating texts; (3) PSD failed to reasonably accommodate Goodwin by failing to

fully separate her from her harassers, failing to notify her before she was put in the presence of

her harassers, and failing to follow its own safety plan of offering “zero tolerance” to her

harassers after September 2015; and (4) after making clearly unreasonable accommodations for

her at PHS, PSD failed to offer Goodwin an equivalent educational environment.

   III.      Claim 2: § 1983 Equal Protection

          To establish a hostile environment equal protection claim, Goodwin must prove all the

elements of her Title IX claim and that “the harassment was the result of municipal custom,

policy, or practice.” Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246, 257-58 (2009) (citing

Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658, 694 (1978)). Goodwin also must

show “that such a policy or custom was the proximate cause” of her injuries. Watson v.

Abington Twp., 478 F.3d 144, 156 (3d Cir. 2007).

          Goodwin challenges the PSD policies of: (1) failing to notify the Title IX coordinator of

all harassment complaints; (2) failing to investigate all reports of harassment, regardless of where

they occur; (3) failing to investigate or discipline students for sexual assault independently of the

police; and (4) failing to submit written reports of harassment investigations to the Title IX



                                                  21
coordinator. Pl. Mem. at 50. Defendants deny such policies exist. Def. Resp. at 24-26.

       Unlike Doe, 3 Goodwin cannot establish that PSD’s failure to follow its own Title IX

procedure caused her damages. Watson, 478 F.3d at 156. Goodwin was not harmed by PSD’s

failure to notify McHale of her harassment complaints because Goodwin’s mother informed

McHale of Goodwin’s historical harassment complaints. See, e.g., Def. Ex. 54. Further, after

Goodwin and her mother requested McHale’s involvement in August 2015, PSD kept McHale

involved. To the extent PSD failed to keep McHale informed, Goodwin’s mother made up for

that failure. PSD’s failure to submit any written reports of harassment investigations to McHale

could not have harmed Goodwin because the reports would not have provided additional

information beyond what administrators and Goodwin herself were providing. Even assuming

PSD had unwritten policies of not notifying McHale of all harassment complaints and not

submitting written reports of investigations to her, Goodwin cannot show those policies – her

first and fourth theories of liability – were the proximate cause of her injuries. She successfully

circumvented the policies she now challenges.

       Goodwin’s second and third theories fail as a matter of law. Goodwin relies on

Department of Education guidance that was in effect when she made her March 2015 complaint

to argue PSD was required to investigate allegations of off-campus sexual violence. In an April

4, 2011 Dear Colleague letter, the Department of Education noted that, “[i]f a student files a

complaint with the school, regardless of where the conduct occurred, the school must process the

complaint in accordance with its established procedures.” Dep’t of Educ. OCR, “Dear

Colleague” Letter (April 4, 2011). Three years later, the Department reiterated that schools must

“process all complaints of sexual violence, regardless of where the conduct occurred,” and that



3
       Doe v. Pennridge Sch. Dist., No. 17-3570, 2019 WL 2011069 (E.D. Pa. May 7, 2019).
                                                 22
“[t]he mere presence on campus or in an off-campus education program or activity of the alleged

perpetrator of off-campus sexual violence can have continuing effects that create a hostile

environment.” Dep’t of Educ. OCR, “Questions and Answers on Title IX and Sexual Violence”

(April 29, 2014) (“4/2014 Q&A”) at 29-30.

       Nonetheless, these guidances did not establish a student’s right to an investigation. Both

note they “do not add requirements to applicable law.” 4/2011 Dear Colleague Letter at 1 n.1;

4/2014 Q&A at 1 n.1. Further, both acknowledge the different legal standards applicable to

administrative enforcement actions and private suits for monetary damages. 4/2011 Dear

Colleague Letter at 4 n.12; 4/2014 Q&A at 1 n.9. Moreover, guidance letters do not merit the

same deference afforded to other types of administrative agency determinations or policies. K.D.

by & through Dunn v. Downingtown Area Sch. Dist., 904 F.3d 248, 255–56 (3d Cir. 2018)

(citing Christensen v. Harris Cty., 529 U.S. 576, 586-87 (2000) and Chevron U.S.A., Inc. v.

NRDC, 467 U.S. 837 (1984)). Like the “Dear Colleague” letter discussed in K.D., the 2011 and

2014 Department of Education guidances neither reference nor explain a specific statutory or

regulatory obligation. See 904 F.3d at 255-56.

       Finally, both guidances were rescinded in 2017 because there was no notice and comment

period before they were issued, and also because they constituted “a confusing and

counterproductive set of regulatory mandates.” Dep’t of Educ. OCR, “Dear Colleague” Letter

(Sept. 22, 2017). New guidance notes there is no “duty under Title IX to address an incident of

alleged harassment where the incident occurs off-campus and does not involve a program or

activity of the recipient,” although schools are “responsible for redressing a hostile environment

that occurs on campus even if it relates to off-campus activities.” Dep’t of Educ. OCR, “Q&A

on Campus Sexual Misconduct” (Sept. 2017). Even assuming the guidances were “‘thorough[ly]



                                                 23
. . . consider[ed]’ and ‘valid[ly] . . . reason[ed]’ about the meaning of” Title IX, they did not

“clearly establish” specific new procedural rights for sexual harassment victims. K.D., 904 F.3d

at 256 (citing Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)).

        Because Goodwin cannot show the municipal policies or customs she identified were

either illegal or caused her damages, her § 1983 hostile environment claim must fail.

        IV.     Claim 4: Supervisory Liability Against Rattigan and DeBona

        To establish supervisory liability against Rattigan and DeBona for her § 1983 hostile

environment claim, Goodwin must identify their “affirmative conduct.” Andrews, 895 F.2d at

1478. This conduct can be that one or both “established and maintained a policy, practice or

custom which directly caused the constitutional harm,” or “participated in violating Plaintiff’s

rights, directed others to violate them, or, as the person in charge, had knowledge of and

acquiesced to” her subordinate’s violations. A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det.

Ctr., 372 F.3d 572, 585 (3d Cir. 2004).

        As I explained, supra § III, Goodwin cannot establish that she was harmed by any of the

policies or customs she identified. Therefore, she cannot establish supervisory liability of

Rattigan or DeBona for ratifying or participating in their execution.

        V.      Claim 3: Failure to Train Against PSD

        To establish a § 1983 failure to train claim, Goodwin must prove there was: (1) an

“identified deficiency” in the training (2) caused by a deliberate indifference to her rights (3) that

“actually caused” the constitutional violation. Thomas v. Cumberland Cty., 749 F.3d 217, 222

(3d Cir. 2014); see also Kline ex rel. Arndt v. Mansfield, 255 F. App’x 624, 629 (3d Cir. 2007)

(“Failure to train can be the basis for Hamburg’s liability if the failure to train reflects a

deliberate or conscious choice by Hamburg”).



                                                   24
                A. PSD’s Title IX Training

         The parties dispute the amount and adequacy of training that was provided. DSOF ¶¶

244-350. Defendants contend that multiple in-person trainings were provided throughout the

2013-2014, 2014-2015, and 2015-2016 school years in presentations and meetings and that,

beginning in the 2015-2016 school year, online training was also conducted. Id. Goodwin

contends there is no evidence of some of the informal trainings and that the formal training

documentation suggests it inadequately addressed Title IX. Id.

        The cross-motions for summary judgment are denied. Defendants cannot prove as a

matter of law that their training was adequate because Goodwin has identified deficiencies in the

training materials. Pl. Mem. at 17-25. Moreover, PSD cannot dispute that, as of August 2015,

Hegen was unable to identify the Title IX coordinator, Def. Ex. 53, a fact that could help justify a

jury verdict for Goodwin.

        Nevertheless, Goodwin cannot prove as a matter of law that any training deficiencies

caused her damages. Because the material factual disputes described above preclude finding as a

matter of law that she suffered statutory or constitutional damage, she cannot be awarded

summary judgment. Banks v. Gallagher, 686 F. Supp. 2d 499, 511 (M.D. Pa. 2009) (“[f]or a

failure to train claim . . . the first element is proof that an underlying constitutional violation has

occurred . . . [and because] . . . the evidence provided . . . could only possibly demonstrate a

violation . . . summary judgment is inappropriate”). Finally, there are material factual disputes as

to the content of the training, apart from the documentation of the training, that must be resolved

by a jury. See DSOF ¶¶ 245-315.




                                                  25
               B. Official Capacity Failure to Train Claim Against Individual Defendants

       Goodwin brought her failure to train claim against PSD as well as Rattigan and DeBona,

who were both acting in their official capacities to the extent they planned, and/or failed to plan,

PSD employee Title IX training. Am. Compl. ¶¶ 99-105. Because inclusion of the individual

defendants in this claim is merely redundant with the real party in interest, PSD, I will dismiss

Goodwin’s Count 3 failure to train claim against Defendants Rattigan and DeBona. Hall v.

Raech, No. 08-5020, 2009 WL 811503, at *3 (E.D. Pa. Mar. 25, 2009).

       An appropriate Order follows.




                                                 26
